DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings were received on February 21, 2022.  
	Replacement sheets of Figures 1A-8 and 10-18 are accepted.
	Replacement sheets of Figures 9A-B are objected to are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 1+4 feature “second optical group including two or more spaced apart lens elements…comprising a fourth optical group” must be shown or the feature(s) canceled from the claim(s).  In other words, the drawings fail to show a 4-group system with a second lens group having two spaced apart lenses.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because of the following informalities:  
	The sag difference is discussed on page 28, lines 5-16 and corresponds to the equation: SAG DIFFERENCE = (SPHERE SAG) - (ASPH SAG), however the SAG DIFFERENCE values in Table 2 do not appear to correspond to the difference between ASPH SAG and SPHERE SAG unlike in Table 5.  In other words, the SAG DIFFERENCE values appear to be correct in Table 5, but do not appear correct in Table 2.
	Appropriate action is required.  

    PNG
    media_image1.png
    642
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    646
    621
    media_image2.png
    Greyscale





Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not persuasive.
	Regarding Applicant’s remarks as they pertain to the priority and feature of a 4-group lens system having a second group with two or more spaced apart lens elements spaced by 0.5mm, Examiner does not find Applicant’s remarks persuasive.  Specifically, Applicant’s cited portions of the specification are generalized statements that fail to specifically detail whether the second lens group of the 4-group system should include, not only spaced apart lens elements, but spaced apart by how much.
	Applicant’s specification makes no statements regarding spacings of lenses in the second group and the values of such spacings.  The claimed value is found in Table  1 however no further discussion exists regarding whether this spacing can and should be applied to a 4-group lens system.  Similarly, no discussion exists regarding separating the cemented lenses (E5,E6) in the 4-group system, or even by how much.  Applicant’s cited portions of the specification are generic statements and do not expressly, implicitly, or inherently support providing a space of 0.5mm between at least two lenses in a 4-group system (MPEP 2163.II.A.3.b).
	
	Regarding Applicant’s remarks as they pertain to the USC 112(b) rejections, Examiner is not persuaded.
	Specifically, Applicant states “because sphere sag S(Y) is zero, the aspheric sag Z(Y) and sag difference Z(Y)-S(Y) are equivalent”, however this is not understood within the context of the specification, the knowledge of those of ordinary skill in the art, or 
	The only point where S(Y) = 0 is when Y = 0, and Z(Y) is also 0, however this point is trivial.  Thus it appears Applicant’s remarks are nothing more than: zero equals zero which equals zero, which is not understood how this resolves the issue.
	Applicant’s remarks appear to be a misunderstanding of what the spherical sag is.  Applicant is welcome to review the mathematics and the understood meanings of spherical sag and aspherical sag of lenses1,2,3.
	In other words, Applicant’s remarks have confused the issue of what is intended by aspheric sag and aspheric sag slope since the specification contradicts Applicant’s statement that “sphere sag S(Y) is zero” for the claims requiring “across said aspheric surface”.

Terminal Disclaimer
The terminal disclaimer filed on February 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pats. 10,901,189; 10,386,604; 10,139,595; 10,705,321; 9,995,910; 10,739,561; 10,545,314 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 17, the claim recites “a maximum aspheric sag…” appears to be inconsistent with the understood meaning.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
	The term “aspheric sag” in claim 17 is used by the claim to mean “difference between the aspheric sag and a sphere sag” while the accepted meaning is “the aspheric sag” defined by the aspheric equation: 
    PNG
    media_image3.png
    62
    428
    media_image3.png
    Greyscale
 
The term is indefinite because the specification does not clearly redefine the term.

	The claim is indefinite because it is not clear whether the claim term “aspheric sag” refers to the understood meaning of aspheric sag as determined by the aspheric equation Z values, or to the difference between the aspheric sag and a sphere sag.
	As to claim 18, the claim recites “maximum aspheric sag slope” which suffers from the same issue since it appears to be the slope of sag difference as opposed to the understood meaning of aspheric sag.
	Claims 18-19 are rejected as dependent upon claim 17.
	As to claim 20, the claim recites “a maximum aspheric sag slope” which appears to be inconsistent with the understood meaning. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).

	            
                
                    
                        ∂
                    
                    
                        ∂
                        Y
                    
                
                [
                S
                
                    
                        Y
                    
                
                -
                Z
                
                    
                        Y
                    
                
                ]
            
          where Z(Y) = aspheric sag; S(Y) = sphere sag
	The claim is unclear because those of ordinary skill in the art would understand aspheric sag slope to mean:
	            
                
                    
                        ∂
                    
                    
                        ∂
                        Y
                    
                
                [
                Z
                
                    
                        Y
                    
                
                ]
            
          
However the specification suggests it really means:
	            
                
                    
                        ∂
                    
                    
                        ∂
                        Y
                    
                
                [
                S
                
                    
                        Y
                    
                
                -
                Z
                
                    
                        Y
                    
                
                ]
            
          
	For purposes of compact prosecution, Examiner will interpret the claimed feature to refer to the sag difference slope, not the sag slope, since it is the sag difference values disclosed in Table 3 (labeled as aspheric sag), and by extension it would be sag difference slope which has values of less than approximately 15 µm/mm across the lens surface.	
	Claim 21 is rejected as dependent upon claim 20.



Allowable Subject Matter
Claims 1-16 are allowed.
	The following is an examiner’s statement of reasons for allowance: Applicant’s Terminal Disclaimers have overcome the outstanding double patenting rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 24, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Aspheric_lens
        2 https://wavelength-oe.com/optical-calculators/sag-of-spherical-surface/
        3 https://escooptics.com/blogs/news/concepts-in-light-and-optics-lenses-part-2#:~:text=Sagitta%20(Sag)&text=In%20optics%2C%20Sag%20applies%20to,the%20optic%20to%20the%20other